DETAILED ACTION
The amendment filed on December 16, 2020 has been entered.
 	Claims 1, 3-4, 6-9, 11, 13, 18-39, 41-46, 51, 55-84 and 245-247 are pending, and claims 3, 6, 8, 18-19, 22-39, 41-42, 56-57, 70, 72 and 80-84 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 247 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nishida (JP 2001-77566) with machine English translation.
Nishida (annotated Figure 1, next page) discloses a heat transfer system, comprising:
a heat transfer member including 
a base member having a first face configured to be in thermal communication with a heat source (Solution), and a second face opposite the first face; and 
elongated members 2 spaced apart from one another and extending distally from the second face of the base member, such that adjacent elongated members 2 and a portion of the second face form respective passages; and
a reservoir having an interior surface spaced distally apart from distal ends of the elongated members 2, the reservoir being configured to receive a working fluid 3, wherein, in operation

vapor formed from the working fluid is confined to the respective passages between the second face and adjacent elongated members 2.


    PNG
    media_image1.png
    540
    817
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(s) 1, 4, 7, 9, 11, 13, 20-21, 43-46, 51, 55, 58-69, 71, 73, 76-79 and 245-246 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishida (JP 2001-77566) with machine English translation in view of Snyder et al. (6,483,705).
Nishida (Figure 1 annotated, page 3) discloses a two phase heat transfer device, comprising:
a)   	an active heat source (i.e. electronic circuit, Solution) that generates heat;
b)   	a two-phase heat transfer system including:
(1)    a heat transfer member having a base member and elongated members 2 extending distally from the base member, the base member having a first face and a second face opposite the first face, individual elongated members 2 having a proximal region at the second face of the base member and a distal region with a distal end spaced distally apart from the proximal region, and the elongated members 2 define respective passages between adjacent elongated members 2;
(2)    a reservoir having a panel spaced distally apart from the distal ends of the elongated members 2;
	(3)    a working fluid 3 in the reservoir and at least partially between the elongated members 2; and
(c) 	wherein during operation the second face, the elongated members 2 and the working fluid 3 are configured such that a vapor space is in and confined to the respective passages between the second face of the base member, pairs of adjacent elongated members 2 and inherently, a meniscus of the liquid phase 3 of the working fluid, and the meniscus in the respective passages is uninterrupted and continuous across the respective passages between adjacent elongated members 2;
first face of the base member being coupled to the active heat source.
Snyder et al. discloses a two phase heat transfer device 20 comprising:
a)    	an active heat source 22 that generates heat;
b)    	a two-phase heat transfer system 21 including:
(1)    	a heat transfer member 28 having a base member 29 and elongated members 30 extending distally from the base member 29, the base member 29 having a first face and a second face (bottom) opposite the first face, individual elongated members 30 having a proximal region at the second face of the base member 29 and a distal region with a distal end spaced distally apart from the proximal region, and the elongated members 30 define respective passages between adjacent elongated members 30;
(2)    	a reservoir 21a having a panel (Figure 2, bottom) spaced distally apart from the distal ends of the elongated members 30; and
(3) 	a working fluid in the reservoir 21a and at least partially between the elongated members 30;
wherein the first face (top) of the base member 29 is coupled to the active heat source 22 for the purpose of effectively cooling the heat source 22.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Nishida the first face of the base member coupled to the active heat source for the purpose of effectively cooling the heat source as recognized by Snyder et al.

	Regarding claim 7, Figure 1 of Nishida discloses the second face of the base member is free of liquid phase working fluid 3.
	Regarding claim 9, as applied to claim 7 above, the claim limitations are met.
	Regarding claim 11, Figure 1 of Nishida discloses the respective passages are channels.
	Regarding claim 13, as applied to claim 11 above, the channels of Nishida are read as “microchannels or nanochannels.”
 	Regarding claim 20, Nishida (paragraph 25) discloses the elongated members 2 provide a capillary action, which is read as a “wetting region.”
Regarding claim 21, Nishida (paragraph 25) discloses the “wetting region” of the elongated members 2 comprises at least one hydrophilic material or lyophilic material.
	Regarding claim 43, Figure 1 (annotated, page 3) of Nishida discloses a proximal portion of at least some of said elongated members 2 have a cross section that is substantially equal to the distal ends of at least some of said elongated members 2.
Regarding claim 44, Nishida (Problem to be Solved) discloses the working fluid 3 includes water.
Regarding claims 45-46, the specific working fluid is considered to be an obvious design choice, producing no new and/or unexpected results, and solving no stated problem, wherein one In re Leshin, 125 USPQ 416.
Regarding claim 51, as applied to claim 4 above, Nishida discloses the meniscus includes an evaporation film region along at least one of said elongated members 2.  Further, it would have been obvious to employ the proximal region of said elongated members 2 having a temperature that is greater than a saturation temperature of the evaporating film region for the purpose of optimally cooling the heat source.
	Regarding claim 55, Snyder et al. (column 5, lines 10-16) discloses the heat transfer member 28 which includes said base member 29 and at least some of said elongated members 45 are comprised of SiC (silicon carbide).
Regarding claims 58-59, Snyder et al. (column 10, lines 11-18) discloses the heat source 22 comprises a semiconductor device, i.e. a central processor unit.
Regarding claim 60, Nishida (Solution) discloses the heat source is an electronic circuit, which is read as an “integrated” circuit.
Regarding claims 61-62, Snyder et al. (column 10, lines 11-18) discloses the heat source 22 comprises a high performance computing system, i.e. a central processor unit.
Regarding claim 63, the claim does not positively recite a heat exchanger device.  However, the heat transfer device of Nishida is capable of being “in thermal communication with a heat exchanger device.”  

Regarding claim 67, the claim does not positively recite a condenser.  However, the heat transfer device of Nishida is capable of being “in thermal communication with a condenser.”  
Regarding claims 68-69 and 76, as applied to claim 67 above, the “condenser” is not positively recited, such that the structural definition of the condenser is also not positively recited. 
	Regarding claim 71, Figures 2-3 of Snyder et al. discloses at least one vapor outlet in communication with at least one of said passages defined by the elongated members 30; and at least one liquid inlet 27 in communication with said reservoir 21a.
Regarding claim 73, Figures 2-3 of Snyder et al. discloses a condenser 36 in communication with at least one of said vapor outlets to receive the vapor produced; and said condenser 36 in communication with at least one of said liquid inlets 27 to supply the liquid to an evaporator 28.
Regarding claim 77, Figures 2-3 of Snyder et al. discloses said communication with at least one of said liquid inlets 27 to supply the liquid to the evaporator 28 comprises at least one conduit.
Regarding claim 78, Figure 3 of Snyder et al. (column 5, line 65 to column 6, line 17) discloses at least one of said conduits 27 comprise a wick structure 41.
Regarding claim 79, as applied to claim 78 above, at least one of said conduits 27 of Snyder et al. are read as a “pump,” i.e. a capillary pump by the wick structure 41.

Regarding claim 246, it would have been obvious to one of ordinary skill in the art to employ the passages of Nishida as channels extending along an entire dimension of the second face for the purpose of increasing the surface area of the heat transfer member to increase heat transfer.

Claim(s) 74-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishida (JP 2001-77566) in view of Snyder et al. (6,483,705) as applied to claim(s) 1, 4, 7, 9, 11, 13, 20-21, 43-55, 58-62, 67-69, 71, 73, 76-79 and 245-246 above, and further in view of Bhatia (7,342,787).
	The combined teachings of Nishida and Snyder et al. lacks an energy recovery unit in communication with the condenser.
	Bhatia (Figure 3b) discloses a two phase heat transfer device comprising:
an evaporator 225 having a lower face configured to receive thermal energy from a heat source 105; and
a condenser 231 in communication with an energy recovery unit 353 for the purpose of providing increased cooling heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in the combined teachings of Nishida and Snyder et al. an energy recovery unit in communication with the condenser for the purpose of providing increased cooling heat transfer as recognized by Bhatia.
.

Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments.  
The rejections in view of Jairazbhoy et al. (5,986,884) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763